Mr. Justice Douglas,
dissenting.
Applicants, state prisoners currently incarcerated at Attica State Prison,1 brought a class action in the District Court, under 42 U. S. C. § 1983 and 28 U. S. C. § 1343 (3), alleging systematic violations of their constitutional rights by prison officials and state authorities in the aftermath of the Attica uprising of September 9-13, 1971. They requested, inter alia, that state officials be enjoined from questioning any prisoners concerning the uprising unless Miranda warnings2 were given and counsel present. The District Court denied this request, while reserving rulings on other requested relief arising from *810charges of beatings, threats, interference with access to counsel, and destruction of legal materials.3 The question, however, was certified for appeal to the Court of Appeals, and is at present awaiting a decision there.
This is a case in which the public interest runs high and which raises grave questions concerning procedures for law enforcement that comport with the Constitution. The need for an immediate, authoritative determination of the prisoners' claims is paramount. It would serve no interest of the public, or of judicial order, for that determination to await the exhaustion of remedies in the lower courts.
Miranda is part of a prisoner's bill of rights. In a recent case Miranda was applied where a federal agent questioned a prisoner who was at the time serving a state sentence on a different crime. The Solicitor General argued that Miranda was not applicable to that situation. We disagreed and, speaking through Mr. Justice Black, said:
“The Government also seeks to narrow the scope of the Miranda holding by making it applicable only to questioning one who is 'in custody’ in connection with the very case under investigation. There is no substance to such a distinction, and in effect it goes against the whole purpose of the Miranda decision which was designed to give meaningful protection to Fifth Amendment rights. We find nothing in the Miranda opinion which calls for a curtailment of the warnings to be given persons under interrogation by officers based on the reason why the *811person is in custody.” Mathis v. United States, 391 U. S. 1, 4-5.
I would treat the application before us as a petition for certiorari, and bring to this Court for summary disposition the entire matter pending in the Court of Appeals. See, e. g., Wilson v. Girard, 354 U. S. 524, 928; Ex parte Quirin, 317 U. S. 1.

 Subsequent to the retaking of the prison on September 13, all inmates who had not been freed from their cells were transferred to other institutions. The current prison population at Attica consists only of prisoners who had previously been assigned to Cell Block D, which was the block involved in the uprising.


 Miranda v. Arizona, 384 U. S. 436, held that the subject of custodial interrogation must be clearly advised that he has a right to remain silent, and that anything he says may be used against him in court. He must be clearly informed that he has a right to consult with an attorney, to have an attorney present during interrogation, and, if he is indigent, to have an attorney appointed to represent him. Statements elicited without these warnings having been given are inadmissible against the subject at trial.


 The District Court, on October 6, 1971, dismissed the remainder of the prisoners’ claims. Were an appeal of these claims presently docketed in the Court of Appeals, I would consolidate them so that the entire case could be disposed of at one time.